DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action and Amendment filed August 20, 2021 is acknowledged.
Claims 1-29 are pending. Claims 1-13, 16-17, 19-21, 23 and 29 are being examined on the merits. Claims 15, 18, 22 and 24-28 remain withdrawn. Claim 14 is newly withdrawn.

Response to Arguments
Applicant’s arguments filed August 20, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the arguments or 
current amendments to the claims, or, in the case of claim 14, due to its withdrawal from examination: 

	Objections to claims 5, 11, 13-14, 19 and 29
	Rejections of claims 1-14, 16-17, 19-20, 23 and 29 under 35 USC § 112(b), indefiniteness



Objection to claim 1
	Applicant argues that the claim objections should be withdrawn in view of the current amendments to the claims (Remarks, p. 6). However, only some the claim objections were addressed in claim 1. Thus, the remaining objection is maintained.

Rejections of claim 21 under 35 USC § 112(b), indefiniteness
	Applicant argues that the indefiniteness rejection of claim 21 should be withdrawn as the claim recites that “the PCR reaction is performed in one step” and that the ordinary artisan would understand that “PCR is performed in one reaction” (Remarks, p. 7). 
	The Examiner notes that claim 21 recites that “sequencing of amplicons … is performed in one step”, and it is the “one step” sequencing that stands rejected as indefinite. It is not clear to the Examiner how Applicant’s comments about “one step” PCR, which is recited nowhere in the claims, are intended to rebut the indefiniteness rejection of “one step” sequencing, recited in claim 21.
	These arguments are not persuasive. The rejection is maintained to the extent that is applies to the currently amended claims.

Rejection of claim 7 under 35 USC §§ 112(b) and 112(d)
	Claim 7 was rejected under both 35 USC §§ 112(b) and (d) in the Non-Final Office Action mailed May 27, 2021 (pp. 6-9). The limitation at issue for both rejections was “wherein the biological sample is sterilized”. That limitation was rejected as being indefinite as it was not clear whether it was intended to be reciting an intended outcome, or if was intended to impose 
	Applicant has amended claim 7 to recite that the “transport medium sterilizes the … sample” and notes in the Remarks that the combination of components of claim 6 can be sterilizing (p. 7). Thus, it appears that it is merely the contacting the sample with the transport medium that results in the sample being sterilized. This resolves the 35 USC § 112(b), indefiniteness rejection, and it is withdrawn accordingly. However, claim 7 is subject to a new 35 USC § 112(b) rejection, as discussed below, as it is not clear which of the many transport media embodiments described in claim 6 are, in fact, sterilizing.
These arguments are not persuasive. The rejection is maintained to the extent that is applies to the currently amended claims.

Rejection of claims 1-5, 7-13, 16-17, 19-21, 23 and 29 under 35 USC § 103 over Fry in view of Daum and Poritz
	Applicant argues that the prior art rejections should be withdrawn as the cited references do not teach or suggest all the limitations of, at least, independent claims 1 and 29 (Remarks, pp. 7-8). These arguments will be discussed in more detail below, but first the Examiner notes the following about the claim 1 method. Considering a singleplex reaction using one primer pair for the sake of simplicity, the method comprises, in part, extracting microbial nucleic acid and subjecting that nucleic acid to two successive rounds of PCR (recited in the first cycle of the first round of PCR, the resulting amplicon has the following structure (in an embodiment where the common sequence (C) is at the 5’ end of each primer of the primer pair, and “target” and “target’ “ refer to the target sequence and the reverse complement of the target sequence, respectively):
	5’ – C – target sequence – 3’				Structure 1
	      3’ – target’ sequence – C – 5’ 

This amplicon will serve as a template for the 2nd and successive cycles of PCR in the first round of PCR, and, at the end of the first round of PCR, the resulting amplicon has the following structure (where “C” and “C’ “ are reverse complements):
	5’ – C – target sequence – C’ – 3’			Structure 2
	3’ – C’ – target’ sequence – C – 5’ 

Claim 1 then recites “providing a second collection of primer pairs, wherein each primer pair contains a sequence that is complementary to the unique sequence and a sequence that hybridizes to one or more of the amplicons”. Therefore, in the embodiment where “sequence that hybridizes” in the second primer pair is “C”, each primer of the second primer pair has the following structure (where “U’ “ is the complement of the unique sequence “U”):
5’ – U’ – C – 3’
At the end of the first cycle of the second round of PCR, the resulting amplicon has the following structure:
	5’ – U’ – C – target sequence – C’ – 3’		Structure 3
	       3’ – C’ – target’ sequence – C – U’ – 5’ 

2nd and successive cycles of PCR in the second round of PCR, and, at the end of the second round of PCR, the resulting amplicon has the following structure: 
	5’ – U’ – C – target sequence – C’ – U – 3’		Structure 4
	3’ – U – C’ – target’ sequence – C – U’ – 5’

	Turning now to Applicant’s arguments, Applicant first argues that Fry teaches a second collection of primer pairs, where the pair contains a unique sequence, and that this will result in “a collection of amplicons that do not contain the unique sequence as only the complementary sequences are amplified to double strands” (Remarks, p. 8). Applicant’s argument is not clear to the Examiner, as both the U and U’ sequences are comprised in each strand after the second round of PCR, as shown above in Structure 4. In addition, as noted in the Non-Final Office Action mailed May 27, 2021 (p. 12), Fry teaches the second round primer as comprising, in part, U as opposed to U’. However, it would be apparent to the ordinary artisan that both U and U’ will still be comprised in Structure 4 with such a primer, they would just be on opposite ends to where they are in Structure 4 (i.e., U would be on the 5’ end, and U’ would be on the 3’ end). So the second set of amplicons will contain U, as required by claim 1, regardless of whether the primer comprises U or U’.
	Applicant additionally argues that the distinction between the prior art method and the instantly claimed method is that, in the prior art method, the unique sequence is coupled to the primers, while in the instantly claimed method, the unique sequence is linked to the amplicons (Remarks, p. 8). Applicant’s argument seems to imply that claim 1 requires that the unique sequence is ligated to the amplicons, however, claim 1 does not require a ligation step. In 
	Finally, regarding the construction of claim 1, the Examiner notes that claim 1 does not explicitly require that the linking step occur prior to commencing the second round of PCR, nor is it implicitly required. As shown in the reaction scheme above, in claim 1, as it is currently written, the linking step (Structure 3, above) can occur during the first cycle of the second round of PCR, which is then followed by additional cycles with the second collection of primers to generate a second series of amplicons (Structure 4, above).

	These arguments are unclear, and consequently unpersuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claim 6 under 35 USC § 103 over Fry in view of Daum, Poritz and Sherman
	Applicant argues that the rejection of claim 6 should be withdrawn as Sherman does not cure the deficiencies of the combination of Fry, Daum and Poritz, discussed above (Remarks, p. 9). Applicant also argues that Sherman only teaches some of the recited components of the transport medium (Remarks, p. 9).
	As noted above, the Examiner does not agree with Applicant as to how the teachings of the combination of Fry, Daum and Poritz should be applied to, in particular, the independent claims, as discussed above. The Examiner also notes that the Non-Final Office Action mailed May 27, 2021 cites a combination of Daum and Sherman for teaching the recited components 
These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.


Election/Restrictions
Claim 14 has been amended to require ligating the unique sequence to the 5’ terminus of the amplicon. The Restriction Requirement mailed February 24, 2021, including an Election of Species between the steps of ligating a common sequence to an amplicon (claim 14) vs. ligating a unique sequence to an amplicon (claim 15). In the response filed on February 24, 2021, Applicant elected the claim 14 common sequence ligation, and consequently the claim 15 unique sequence ligation was withdrawn as being drawn to a non-elected species. The current amendment to claim 14, requiring the ligation of the unique sequence to the amplicon, is thus also now drawn to a non-elected species, and consequently, claim 14 is withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation “primers pairs”, which appears once in the second 
“combining” clause, should be “primer pairs”, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites the limitation “the transport medium sterilizes the … sample”, the meaning of which is unclear. Specifically, it is unclear which of the many transport media embodiments encompassed by claim 6 would have the sterilizing property recited in claim 7. In addition, neither the specification nor the prior art teaches how to determine what components would produce a “sterilizing” medium. While Applicant points to US Patent No. 10,870,878 as describing sterilizing transport media (Remarks, p. 7), the Examiner notes that the compositions described in the ‘878 patent comprise different components than the components described in instant claim 6. Therefore, without testing the various embodiments of claim 6, one of ordinary skill in the art would not be able to identify the metes and bounds of claim 7, and consequently, claim 7 is indefinite.

Regarding claim 21, the limitation “sequencing … is performed in one step” is unclear. Specifically, it is unclear if “one step” is referring to one sequencing run, as described in the specification (p. 15, ll. 26-27), or if it is referring to some sequencing platform, or something else entirely. The term “one step” is not defined in the specification and does not have a fixed meaning in the art. Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 8-13, 16-17, 19-21, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fry1 (US Patent App. Pub. No. 2014/0249037) in view of Daum2 (US Patent App. Pub. No. 2015/0056609) and Poritz3 (WO 2016/196827 A1).

Regarding independent claim 1, Fry teaches …
A method for determining microbial resistance comprising: extracting microbial nucleic acid from a biological sample containing a microbe (para. 16: “methods … that can be used to characterize and/or identify one or more microorganisms … results from use … can provide … suggested treatments and/or sensitivity and/or therapy resistance”; para. 60: “total DNA content is purified … from a wide range of … sample types that are adequate for subsequent processing”; para. 61: “microbial type specific DNA fragments are … amplified”);
providing a collection of primer pairs, wherein each primer of the primer pair contains a common sequence and a variable sequence and the collection contains multiple variable sequences, wherein the variable sequence of the primers hybridize to multiple regions of the microbial nucleic acid responsible for the expression of resistance genes (para. 89: “several … primers that may be used … primers can take on a variety of configurations and may have a variety of structural components”; para. 90: “primers comprise one or more universal priming 
combining the microbial nucleic acid with the 10collection of primer pairs in a PCR to generate a series of amplicons (para. 17: “preparing an amplicon library with a PCR”; para. 22: describes primer pairs for use in the PCR);
linking the series of amplicons to a unique sequence that is specific for the biological sample (para. 127: “para. 548: “[e]ach sample is designated by its own DNA barcode”);
providing a second collection of primer pairs, wherein each primer pair contains a unique sequence and a sequence that hybridizes to one 15or more nucleic acids (Fig. 1: shows a target amplicon with trP1 and Ion A fusion primers, each with a target-specific region; para. 77: “the fusion primer contains a ‘barcode’”);
combining the linked series of nucleic acids with the second collection of primer pairs in a PCR to generate a second series of amplicons (Fig. 1; para. 74: “preparing an ion amplicon library … fusion PCR method using fusion primers to attach the … adapters to the amplicons as they are generated in PCR”); 

comparing the sequences of the second series of amplicons with the sequence of a control microbial nucleic acid (para. 28: “performing a set of alignments by comparing the one or more portions to information stored in one or more databases”);
and identifying information about the resistance genes of the biological sample (para. 606: “antibiotic susceptibility was determined”).

Fry does not teach that each primer pair in the second collection of primer pairs contains a sequence that is complementary to the unique sequence, but rather teaches that they contain the unique sequence (para. 77). However, the ordinary artisan understands that the unique sequence could be incorporated into either the first set of amplicons, or the second set of amplicons. Incorporating the barcode into the first set of amplicons (which would then require that the second collection of primer pairs include a sequence that is complementary to the unique sequence) is an obvious matter of design choice.

Fry does not clearly teach performing a second round of PCR on the series of amplicons produced in the first round of PCR. However, Poritz teaches this limitation. Specifically, Poritz teaches identification of mutations that confer antibiotic resistance (para. 56), wherein the nucleic acids in a sample are amplified with a first set of primers in a first round PCR, and then amplified again with a “set of second-stage amplification primers configured to amplify … regions of the amplicon” (para. 14).

Fry does not teach that the sequences of the second series of amplicons are compared specifically to a wild-type sequence, or that mutations in resistance genes are identified. However, Daum teaches these limitations (para. 44: “the variability of mutations along the pncA gene further underscores the added value of Ion Torrent gene sequencing to assess mutations in this hypervariable MTB gene”; Table 3: shows comparison of test isolates with wild-type isolate).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry and incorporate the wild-type control sequence and detecting the mutations of resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the wild-type control or resistance gene target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry to test the Daum control and target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the wild-type control or resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.
	In addition, the ordinary artisan would have been motivated to further incorporate the Poritz step of re-amplifying the first-round amplicon with a second set of primers in a second 


Regarding dependent claims 2-5, Fry additionally teaches wherein the microbial resistance comprises resistance to an antibiotic (para. 18), as recited in claim 2, wherein the biological sample is bodily fluid (para. 20: CSF, synovial fluid), nasal discharge (para. 20), blood (para. 20), tissue (para. 20), or biopsy (para. 469), as recited in claim 3, wherein the microbe is a bacterium (para. 132), virus (para. 417), or a fungus (para. 417), as recited in claim 4, and wherein the microbe is Mycobacterium tuberculosis (paras. 164-165), as recited in claim 5.

Regarding dependent claim 8, Fry additionally teaches wherein extracting is performed by chemical (para. 542: ethanol precipitation) or mechanical (para. 470: e.g., sonication, para. 509) treatment of the biological sample.

Regarding dependent claims 9 and 11, Fry and Daum do not teach the recited length of the primer pairs (claim 9) or the microbial genome length (claim 11). However, the microbial genome length is an obvious matter of design choice, while the length of the primer pairs is also obvious, as primer design is well known in the art.

prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and further incorporate the recited microbial genome length and primer pair length. The ordinary artisan would have been motivated to try the particular microbial genome length in the Fry plus Daum and Poritz method, and would have had an expectation of success, as Fry teaches that the method can be used to detect the sequence of various microbial genome segments. In addition, the ordinary artisan would have been able to design appropriate primers for the chosen microbial genome segments, as primer design is well known in the art.


Regarding dependent claim 10, Fry additionally teaches or suggests wherein the the unique sequence is from about 8 to 15 nucleotides in length. Specifically, para. 77 shows a number of barcodes (i.e., unique sequences) that are, e.g., 10 bp in length. When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03. In addition, para. 91 teaches that the universal priming site (i.e., common sequence) is 15-25 nucleotides in length.

Regarding dependent claims 12-13, Fry additionally teaches wherein the microbial genome contains four or more different targets (para. 78: one or more 16S rRNA hypervariable regions). In addition, Daum teaches that the targets are antibiotic resistance genes (para. 13), as recited in claim 12, and teaches wherein the antibiotic resistance genes include rpoB (para. Mycobacterium tuberculosis, as recited in claim 13.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the target antibiotic resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the specific target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry plus Daum to test the Daum target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.

Regarding dependent claim 16, Daum additionally teaches wherein the PCR is RT-PCR (para. 37).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the RT-PCR of Daum. Fry suggests that the target nucleic acid could be RNA (para. 445), but does not specifically teach that such a sample would be subjected to RT-PCR. However, the prima facie obviousness determination. MPEP 2144.07.
	Regarding dependent claim 17, Fry additionally teaches wherein the second series of amplicons generated are from 50 to 1,000 nucleotides in length (Table 2, amplicon length 200 bases … 100 bases). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 19, Fry additionally teaches wherein the second series of amplicons are diluted in a buffer and a portion of the diluted amplicons is sequenced (Examples 6 and 7).

Regarding dependent claims 20-21, Fry additionally teaches wherein the sequencing is ion torrent (para. 120) or next generation sequencing (para. 62), as recited in claim 20, and Daum additionally teaches wherein the sequencing of the second series of amplicons is performed in one step (para. 85), as recited in claim 21.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the one step sequencing of Daum. Fry teaches sequencing the second amplicons, but does not prima facie obviousness determination. MPEP 2144.07.

Regarding dependent claim 23, Fry additionally teaches wherein the method is performed in less than about 24 hours (para. 56: “method enables a turnaround time … of about 12 hours, about 24 hours”). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Independent claim 29 is directed to a version of the claim 1 method in which multiple biological samples are assayed simultaneously, and contains claim limitations corresponding to the limitations in claim 1. For those limitation, see claim 1 above for prior art citations. In addition, regarding the simultaneous processing of multiple samples, Fry teaches that “highly multiplexed reactions can be performed” (para. 109; also, paras. 96, 104).

In view of the foregoing, claims 1-5, 8-13, 16-17, 19-21, 23 and 29 are prima facie obvious over Fry in view of Daum and Poritz.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US Patent App. Pub. No. 2014/0249037) in view of Daum (US Patent App. Pub. No. 2015/0056609) and Poritz (WO 2016/196827 A1) as applied to claim 1 above, and further in view of Sherman4 (US Patent App. Pub. No. 2011/0065108).

Regarding dependent claim 6, Daum additionally teaches wherein the biological sample is collected in a transport medium containing chaotrope, a reducing agent, a chelator, a detergent and a buffer (para. 15). Daum does not specifically teach that the chaotrope is guanidine, or that the detergent is non-ionic. However, Sherman teaches these limitations (paras. 10, 43). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the use of guanidine and a non-ionic detergent of Sherman. The ordinary artisan would have been motivated to include these specific reagents in a transport medium, as they are known in the art to be useful for such a purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as including such reagents in transport media is well-known in the art. 



Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum, Poritz and Sherman, discussed above, and further incorporate the sterilized sample of Daum. The ordinary artisan would have been motivated to do so in order to preserve the microbial DNA in the biological sample after it had been collected from the subject, and would have had an expectation of success as Fry does not limit how the sample is transported.


In view of the foregoing, claims 6-7 are prima facie obvious over Fry in view of Daum and Poritz, and further in view of Sherman.


Conclusion
Claims 1-13, 16-17, 19-21, 23 and 29 are being examined, and are rejected. Claims 14-15, 18, 22 and 24-28 are withdrawn. Claim 1 is objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fry was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        2 Daum was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        3 Poritz was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        4 Sherman was cited in the PTO-892 Notice of References Cited mailed May 27, 2021